967 A.2d 180 (2009)
In re John F. BEGGIN, Respondent.
Bar Registration No. 421636.
No. 08-BG-1605.
District of Columbia Court of Appeals.
March 12, 2009.
BEFORE: KRAMER, Associate Judge; and WAGNER and KING, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of Pennsylvania disbarring respondent by consent from the practice of law in that jurisdiction, see Office of Disciplinary Counsel v. Beggin, No. 150 DB 2005 (Pa. Sep. 15, 2008), this court's January 6, 2009, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that John F. Beggin is hereby disbarred from the practice of law in the District of Columbia. See In re Gerideau, 960 A.2d 625 (D.C.2008). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).